 



Exhibit 10.14
Loan No. 3789055-101
LINE OF CREDIT AGREEMENT
     THIS LINE OF CREDIT AGREEMENT (''Line of Credit Agreement”) is entered into
as of October 5, 2006, between FARM CREDIT WEST, PCA, Visalia, California
(“FCW”) and CALAVO GROWERS, INC., Santa Paula, California (the “Company”).
     SECTION 1. The Credit Facility. On the terms and conditions set forth in
this Line of Credit Agreement, FCW agrees to make advances to the Company during
the period set forth below in an aggregate principal amount not to exceed
$12,000,000.00 (the “Commitment”). The Line of Credit Agreement and Commitment
is executed, delivered and accepted not in payment of but for the purpose of
amending, restating and replacing the following described obligations, and
renewing any unpaid balance(s) evidenced thereby: Note dated August 17, 2005, in
the principal amount of $12,000,000.00. Furthermore, the Commitment also
evidences an additional loan advance(s) to the extent the Commitment under this
Line of Credit Agreement exceeds the renewed unpaid balance(s) referred to
above.
     SECTION 2. Sale of Interest. The Company acknowledges that FCW has the
option to participate all or a portion of the Commitment with one or more
lenders, including CoBank, ACB (“CoBank”). All advances hereunder shall be made
by CoBank as agent for FCW and all repayments by the Company hereunder shall be
made to CoBank as agent for FCW.
     SECTION 3. Purpose. The purpose of the Commitment is to finance the ongoing
operating needs of the Company.
     SECTION 4. Term. The term of the Commitment shall be from the date hereof,
up to and including February 1, 2010.
     SECTION 5. Availability. Subject to the provisions of Section 25, advances
will be made available on any day on which FCW, CoBank, and the Federal Reserve
Banks are open for business upon the telephonic or written request of the
Company. Requests for advances must be received no later than 12:00 Noon,
Company’s local time, on the date the advance is desired. Advances will be made
available by CoBank by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to CoBank a duly completed and executed copy of a CoBank Delegation and
Wire and Electronic Transfer Authorization Form, and CoBank shall be entitled to
rely on (and shall incur no liability to the Company in acting on) any request
or direction furnished in accordance with the terms thereof.
     SECTION 6. Interest and Fees.
          (A) Interest. The Company agrees to pay interest on the unpaid balance
of the Commitment in accordance with the following interest rate option:

 



--------------------------------------------------------------------------------



 





LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 2

     (1) 7-Day LIBOR Index Rate. At a rate (rounded upward to the nearest
1/100th% and adjusted for reserves required on “Eurocurrency Liabilities” (as
hereinafter defined) for banks subject to “FRB Regulation D” (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 100 basis points (1.00%) above the annual rate quoted by the
British Bankers Association (the “BBA”) at 11:00 a.m. London time for the
offering of seven (7) day of U.S. dollars deposits, as published by Bloomberg or
another major information vendor listed on BBA’s official website on the first
U.S. Banking Day (as hereinafter defined) in each week with such rate to change
weekly on such day. The rate shall be reset automatically, without the necessity
of notice being provided to the Company or any other party, on the first U.S.
Banking Day of each succeeding week and each change in the rate shall be
applicable to all balances subject to this option and information about the then
current rate shall be made available upon telephonic request. For purposes
hereof (a) “U.S. Banking Day” shall mean a day on which CoBank is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (b) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (c) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.
     (2) LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus 100 basis points (1%). Under this option: (1) rates may be fixed
for “Interest Periods” (as hereinafter defined) of 1, 2, 3, 6, 9 or 12 months as
selected by the Company; (2) amounts may be fixed in increments of $100,000.00
or multiples thereof; (3) the maximum number of fixes in place at any one time
shall be 10; and (4) rates may only be fixed on a “Banking Day” (as hereinafter
defined) on 3 Banking Days’ prior written notice. For purposes hereof: (a)
“LIBOR” shall mean the rate (rounded upward to the nearest sixteenth) and
adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as herein defined) or required
by any other federal law or regulation) quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time 2 Banking Days before the
commencement of the Interest Period for the offering of U.S. dollar deposits in
the London interbank market for the Interest Period designated by the Company;
as published by Bloomberg or another major information vendor listed on BBA’s
official website; (b) “Banking Day” shall mean a day on which CoBank is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (c) “Interest Period” shall mean a period commencing on the date this
option is to take effect and ending on the numerically corresponding day in the
next calendar month or the month that is 2, 3, 6, 9 or 12 months thereafter, as
the case may be; provided, however, that: (i) in the event such ending day is
not a Banking Day, such period shall be extended to the next Banking Day unless
such next Banking Day falls in the next calendar month, in which case it shall
end on the preceding Banking Day; and (ii) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month; (d) “Eurocurrency Liabilities” shall have meaning as
set forth in “FRB

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 3

Regulation D”; and (e) “FRB Regulation D” shall mean.Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.
     The Company shall select the applicable rate option at the time it requests
a loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the 7-Day LIBOR Index Rate option to the
LIBOR rate option. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the 7-Day LIBOR Index Rate option provided for above
unless the amount fixed is repaid or fixed for an additional period in
accordance with the terms hereof. Notwithstanding the foregoing, rates may not
be fixed in such a manner as to cause the Company to have to break any fixed
rate balance in order to pay any installment of principal. All elections
provided for herein shall be made telephonically or in writing and must be
received by 12:00 Noon Company’s local time. Interest shall be calculated on the
actual number of days each loan is outstanding on the basis of a year consisting
of 360 days and shall be payable monthly in arrears by the 20th day of the
following month or on such other day in such month as FCW shall require in a
written notice to the Company.
     (B) Commitment Fee. In consideration of the Commitment, the Company agrees
to pay to FCW a commitment fee on the average daily unused portion of the
Commitment at the rate of 0.15% per annum (calculated on a 360 day basis based
on utilization, which is defined as outstanding advances plus issued and
outstanding letters of credit divided by the total available amount of the
Commitment), payable quarterly in arrears by the 20th day following each
quarter. Such fee shall be payable for each quarter (or portion thereof)
occurring during the original or any extended term of the Commitment.
     SECTION 7. Repayment and Maturity. The unpaid principal balance of the
Commitment shall mature and be due and payable on February 1, 2010 (the
“Maturity Date”).
     SECTION 8. Promissory Note. The Company’s obligation to repay the
Commitment shall be evidenced by a promissory note in the form attached hereto
as Exhibit A (“Note”).
     SECTION 9. Manner and Time of Payment. CoBank shall maintain a record of
all loans, the interest accrued thereon, and all payments made with respect
thereto, and such record shall, absent proof of manifest error, be conclusive
evidence of the outstanding principal and interest on the loans. All payments
shall be made by wire transfer of immediately available funds, by check, or by
automated clearing house or other similar cash handling processes as specified
by separate agreement between the Company and CoBank. Wire transfers shall be
made to ABA No. 307088754 for advice to and credit of CoBank (or to such other
account as CoBank may direct by notice). The Company shall give CoBank
telephonic notice no later than 12:00 Noon Company’s local time of its intent to
pay by wire and funds received after 3:00 p.m. Company’s local time shall be
credited on the next business day. Checks shall be mailed to CoBank, Department
167, Denver, Colorado 80291-0167 (or to such other place as CoBank may direct by
notice). Credit for payment by check will not be given until the later of:
(a) the day on which CoBank receives immediately available funds; or (b) the
next business day after receipt of

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 4

the check all as set forth in the Servicing Agreement between Borrower, FCW, and
CoBank in form attached hereto as Exhibit B.
     SECTION 10. Capitalization. The Company has purchased a $1,000.00 stock
investment under FCW’s capitalization plan. The Company understands that FCW’s
stock is at risk and that any reference to “FCW equities” or to “stock or
participation certificates required by Lender’s bylaws” in any document,
agreement or Loan Document shall mean the FCW stock investment described herein.
     SECTION 11. Patronage. The Commitment is eligible for patronage under the
plan and in accordance with the provisions of FCW’s bylaws and its practices and
procedures related to patronage distribution and as set forth in Section 27.
     SECTION 12. Security. The Company’s obligations under this Line of Credit
Agreement and the Note shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in FCW. With the exception of
the security referenced in the preceding sentence, the Company’s obligations
under this Line of Credit Agreement and the Note shall be unsecured.
     SECTION 13. Conditions Precedent. FCW’s obligation to make advances
hereunder is subject to the condition precedent that FCW receive, in form and
content satisfactory to FCW, each of the following:
     (A) Line of Credit Agreement. A duly executed copy of this Line of Credit
Agreement and all instruments and documents contemplated hereby.
     (B) Evidence of Authority. Such certified board resolutions, evidence of
incumbency, and other evidence that FCW may require that this Line of Credit
Agreement and the Note have been duly authorized and executed.
     (C) Fees and Other Charges. All fees and other charges provided for herein.
     (D) Evidence of Insurance. Such evidence as FCW may require that the
Company is in compliance with Section 15(C) hereof.
     (E) Event of Default. That no “Event of Default” (as defined in Section 18
hereof) or event which with the giving of notice and/or the passage of time
would become an Event of Default hereunder (a “Potential Default’’), shall have
occurred and be continuing.
     SECTION 14. Representations and Warranties.
     (A) Line of Credit Agreement. The Company represents and warrants to FCW
that as of the date of this Line of Credit Agreement:

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 5

     (1) Compliance. The Company and, to the extent contemplated hereunder, each
“Subsidiary” (as defined below), is in compliance with all of the terms of this
Line of Credit Agreement, and no Event of Default or Potential Default exists
hereunder.
     (2) Subsidiaries. The Company has the following Subsidiaries: Calavo Foods,
Inc. (CFI); Maui Fresh International, Inc.; Calavo de Mexico S.A. de C.V.; and
Calavo Foods de Mexico S.A. de C.V. For purposes hereof, a “Subsidiary” shall
mean a corporation of which shares of stock having ordinary voting power to
elect a majority of the board of directors or other managers of such corporation
are owned, directly or indirectly, by the Company.
     (3) Conflicting Agreements. This Line of Credit Agreement and the Note
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s bylaws, articles of incorporation,
or other organizational documents.
     (4) Compliance. The Company and, to the extent contemplated hereunder, each
Subsidiary, if any, is in compliance with all of the terms of the Loan
Documents.
     (5) Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally.
     SECTION 15. Affirmative Covenants. Unless otherwise agreed to in writing by
FCW, while this Line of Credit Agreement is in effect, the Company agrees to and
with respect to Subsections 15(A) through 15(F) hereof, agrees to cause each
Subsidiary, if any, to:
     (A) Corporate Existence, Licenses. (i) Preserve and keep in full force and
effect its existence and good standing in the jurisdiction of its incorporation
or formation; (ii) qualify and remain qualified to transact business in all
jurisdictions where such qualification is required, and (iii) obtain and
maintain all licenses, certificates, permits, authorizations, approvals, and the
like which are material to the conduct of its business or required by law, rule,
regulation, ordinance, code, order, and the like (collectively, “Laws”).
     (B) Compliance with Laws. Comply in all material respects with all
applicable Laws, including, without limitation, all Laws relating to
environmental protection. In addition, the Company agrees to cause all persons
occupying or present on any of its properties, and to cause each Subsidiary, if
any, to cause all persons occupying or present on any of its properties, to
comply in all material respects with all environmental protection Laws.

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 6

     (C) Insurance. Maintain insurance with insurance companies or associations
acceptable to FCW in such amounts and covering such risks as are usually carried
by companies engaged in the same or similar business and similarly situated, and
make such increases in the type or amount of coverage as FCW may request. At
FCW’s request, all policies (or such other proof of compliance with this
Subsection as may be satisfactory to FCW) shall be delivered to FCW.
     (D) Property Maintenance. Maintain all of its property that is necessary to
or useful in the proper conduct of its business in good working condition,
ordinary wear and tear excepted.
     (E) Books and Records. Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles (“GAAP”) consistently applied.
     (F) Inspection. Permit FCW or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.
     (G) Reports and Notices. Furnish to FCW:
          (1) Annual Financial Statements. As soon as available, but in no event
more than 90 days after the end of each fiscal year of the Company occurring
during the term hereof, annual consolidated and consolidating financial
statements of the Company and its consolidated Subsidiaries, if any, prepared in
accordance with GAAP consistently applied. Such financial statements shall:
(a) be audited by independent certified public accountants selected by the
Company and acceptable to FCW; (b) be accompanied by a report of such
accountants containing an opinion thereon acceptable to FCW; (c) be prepared in
reasonable detail and in comparative form; and (d) include a balance sheet, a
statement of income, a statement of retained earnings, a statement of cash
flows, and all notes and schedules relating thereto.
          (2) Interim Financial Statements. As soon as available, but in no
event more than 45 days after the end of each fiscal quarter, a consolidated
balance sheet of the Company and its consolidated Subsidiaries, if any, as of
the end of such quarter, a consolidated statement of income for the Company and
its consolidated Subsidiaries, if any, for such period and for the period year
to date, and such other interim statements as FCW may specifically request, all
prepared in reasonable detail and in comparative form in accordance with GAAP
consistently applied and certified by an authorized officer or employee of the
Company acceptable to FCW.
          (3) Notice of Default. Promptly after becoming aware thereof, notice
of the occurrence of an Event of Default or a Potential Default.

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 7

          (4) Notice of Non-Environmental Litigation. Promptly after the
commencement thereof, notice of the commencement of all actions, suits, or
proceedings before any court, arbitrator, or governmental department,
commission, board, bureau, agency, or instrumentality affecting the Company or
any Subsidiary which, if determined adversely to the Company or any such
Subsidiary, could have a material adverse effect on the financial condition,
properties, profits, or operations of the Company or any such Subsidiary.
          (5) Notice of Environmental Litigation. Promptly after receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or any other communication alleging a condition that may require
the Company or any Subsidiary to undertake or to contribute to a cleanup or
other response under environmental Laws, or which seek penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
Laws, or which claim personal injury or property damage to any person as a
result of environmental factors or conditions.
          (6) Bylaws and Articles. Promptly after any change in the Company’s
bylaws or articles of incorporation (or like documents), copies of all such
changes, certified by the Company’s Secretary.
          (7) Other Information. Such other information regarding the condition
or operations, financial or otherwise, of the Company or any Subsidiary as FCW
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 15(G)(4)
and (5) above.
          (8) Financial Certificate. Together with each set of financial
statements furnished to FCW pursuant to Section 15(G)(l), and each quarterly
statement submitted pursuant to Section 15(G)(2) for a period corresponding to a
period for which one or more of the financial covenants set forth in Section 17
hereof are required to be tested, a certificate of an officer or employee of the
Company acceptable to FCW setting forth calculations showing compliance with
each of the financial covenants that require compliance at the end of the period
for which the statements are being furnished.
          (H) Certain Organizational Changes. Provide FCW with prior notice (and
as early as practicable) of any merger, consolidation reorganization under a
different provision of law, acquisition of all or a material part of the assets
of another organization, change of name, adoption of any trade name, or creation
of any Subsidiary, affiliate or material joint venture(s). For purposes of this
covenant, joint venture transaction(s), which alone or in the aggregate exceed
$1,000,000, are considered material.
     SECTION 16. Negative Covenants. Unless otherwise agreed to in writing by
FCW, which agreement will not be unreasonably withheld, while this Line of
Credit Agreement is in effect, the Company will not:

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 8

          (A) Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
barkers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for: (i) debt to
FCW; (ii) accounts payable to trade creditors incurred in the ordinary course of
business; and (iii) current operating liabilities (other than for borrowed
money) incurred in the ordinary course of business; (iv) debt of the Company to
Bank of America in an amount not to exceed $12,000,000.00 and all extensions,
renewals, and refinancings thereof; (v) (vi) letters of credit issued by any
bank for the account of the Company in an aggregate face amount not to exceed
$5,000,000.00 at any one time outstanding; and (vii) capitalized leases existing
on the date hereof existing from time to time.
          (B) Liens. Create, incur, assume, or allow to exist any mortgage, deed
of trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, “Liens”). The foregoing restrictions
shall not apply to: (i) Liens in favor of FCW or CoBank; (ii) Liens for taxes,
assessments, or governmental charges that are not past due; (iii) Liens and
deposits under workers’ compensation, unemployment insurance, and social
security Laws; (iv) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (v) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
and (vi) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto.
          (C) Transfer of Assets. Sell, transfer, lease, or otherwise dispose of
any of its assets, except in the ordinary course of business.
          (D) Contingent Liabilities. Assume, guarantee, become liable as a
surety, endorse, contingently agree to purchase, or otherwise be or become
liable, directly or indirectly (including, but not limited to, by means of a
maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any person or entity, except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of the Company’s business.
          (E) Change in Business. Engage in any business activities or
operations substantially different from or unrelated to the Company’s present
business activities or operations.
     SECTION 17. Financial Covenants. Unless otherwise agreed to in writing,
while this Line of Credit Agreement is in effect:

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 9

          (A) Working Capital. The Company will maintain, on a consolidated
basis, current assets in excess of current liabilities of at least Fifteen
Million Dollars ($15,000,000), measured on a quarterly basis.
          (B) Tangible Net Worth. The Company will maintain, on a consolidated
basis, a ‘Tangible Net Worth” equal to at least Thirty-Two Million Five Hundred
Thousand Dollars ($32,500,000.00), measured on a quarterly basis. “Tangible Net
Worth” means the value of total assets (including leaseholds and leasehold
improvements and reserves against assets but excluding goodwill, patents,
trademarks, trade names, organization expense, unamortized debt discount and
expense, capitalized or deferred research and development costs, deferred
marketing expenses, and other like intangibles, and monies due from affiliates,
officers, directors, employees, shareholders, members or managers) less total
liabilities, including but not limited to accrued and deferred income taxes, but
excluding the non-current portion of Subordinated Liabilities. “Subordinated
Liabilities” means liabilities subordinated to the Borrower’s obligations to FCW
in a manner acceptable to FCW in its sole discretion.
          (C) EBITDA. The Company will maintain an “EBITDA” of at least Seven
Million Five Hundred Thousand Dollars ($7,500,000.00). “EBITDA” means net
income, less income or plus loss from discontinued operations and extraordinary
items, plus income taxes, plus interest expense, plus depreciation, depletion,
and amortization. This covenant will be calculated at the end of each reporting
period for which FCW requires financial statements, using the results of the
twelve-month period ending with that reporting period. The current portion of
long-term liabilities will be measured as of the last day of the calculation
period.
     SECTION 18. Events of Default. Each of the following shall constitute an
“Event of Defaultt’ under this Line of Credit Agreement:
          (A) Payment Default. The Company should fail to make any payment when
due.
          (B) Representations and Warranties. Any representation or warranty
made or deemed made by the Company herein or in the Note, application,
agreement, certificate, or other document related to or furnished in connection
with this Line of Credit Agreement or the Note, shall prove to have been false
or misleading in any material respect on or as of the date made or deemed made.
          (C) Certain Affirmative Covenants. The Company or, to the extent
required hereunder, any Subsidiary should fail to perform or comply with
Sections l5(A) through 15(G)(2), and 15(G)(6) and such failure continues for
15 days after written notice thereof shall have been delivered by FCW to the
Company.
          (D) Other Covenants and Agreements. The Company or, to the extent
required hereunder, any Subsidiary should fail to perform or comply with any
other covenant or agreement contained herein or in any other Loan Document or
shall use the proceeds of any loan for an unauthorized purpose.

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 10

          (E) Cross-Default. The Company should, after any applicable grace
period, breach or be in default under the terms of any other agreement between
the Company and FCW.
          (F) Other Indebtedness. The Company or any Subsidiary should fail to
pay when due any indebtedness to any other person or entity for borrowed money
or any long-term obligation for the deferred purchase price of property
(including any capitalized lease), or any other event occurs which, under any
agreement or instrument relating to such indebtedness or obligation, has the
effect of accelerating or permitting the acceleration of such indebtedness or
obligation, whether or not such indebtedness or obligation is actually
accelerated or the right to accelerate is conditioned on the giving of notice,
the passage of time, or otherwise.
          (G) Judgments. A judgment, decree, or order for the payment of money
shall be rendered against the Company or any Subsidiary and either: (i)
enforcement proceedings shall have been commenced; (ii) a Lien prohibited under
Section 10(B) hereof shall have been obtained; or (iii) such judgment, decree,
or order shall continue unsatisfied and in effect for a period of 20 consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.
          (H) Insolvency. The Company or any Subsidiary shall: (i) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (ii) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (iii) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (iv) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.
          (I) Material Adverse Change. Any material adverse change occurs, as
reasonably determined by FCW, in the Company’s financial condition, results of
operation, or ability to perform its obligations hereunder or under any
instrument or document contemplated hereby.
     SECTION 19. Remedies. Upon the occurrence and during the continuance of an
Event of Default or any Potential Default, FCW shall have no obligation to
continue to extend credit to the Company and may discontinue doing so at any
time without prior notice. For all purposes hereof, the term “Potential Default”
means the occurrence of any event which, with the passage of time or the giving
of notice or both would become an Event of Default. In addition, upon the
occurrence and during the continuance of any Event of Default, FCW may, upon
notice to the Company, terminate any commitment and declare the entire unpaid
principal balance of the loans, all accrued interest thereon, and all other
amounts payable under this Line of Credit Agreement, all Supplements, and the
other Loan Documents to be immediately due and payable. Upon such a declaration,
the unpaid principal balance of the loans and all such other amounts

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 11

shall become immediately due and payable, without protest, presentment, demand,
or further notice of any kind, all of which are hereby expressly waived by the
Company. In addition, upon such an acceleration:
          (A) Enforcement. FCW may proceed to protect, exercise, and enforce
such rights and remedies as may be provided by this Line of Credit Agreement,
any other Loan Document or under Law. Each and every one of such rights and
remedies shall be cumulative and may be exercised from time to time, and no
failure on the part of FCW to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right. Without limiting the foregoing, FCW may hold and/or
set off and apply against the Company’s obligations to FCW any cash collateral
held by FCW, or any balances held by FCW for the Company’s account (whether or
not such balances are then due).
          (B) Application of Funds. CoBank may apply all payments received by it
to the Company’s obligations to FCW in such order and manner as FCW may elect in
its sole discretion.
          In addition to the rights and remedies set forth above: (i) if the
Company fails to make any payment when due, then at FCW’s option in each
instance, such payment shall bear interest from the date due to the date paid at
2% per annum in excess of the rate(s) of interest that would otherwise be in
effect on that loan; and (ii) after the maturity of any loan (whether as a
result of acceleration or otherwise), the unpaid principal balance of such loan
(including without limitation, principal, interest, fees and expenses) shall
automatically bear interest at 2% per annum in excess of the rate(s) of interest
that would otherwise be in effect on that loan. All interest provided for herein
shall be payable on demand and shall be calculated on the basis of a year
consisting of 365 days.
     SECTION 20. Broken Funding Surcharge. Notwithstanding any provision
contained in the Note giving the Company the right to repay any loan prior to
the date it would otherwise be due and payable, the Company agrees to provide
three Business Days’ prior written notice for any prepayment of a fixed rate
balance and that in the event it repays any fixed rate balance prior to its
scheduled due date or prior to the last day of the fixed rate period applicable
thereto (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise), the Company will pay to CoBank a surcharge in an
amount equal to the greater of: (i) an amount which would result in FCW being
made whole (on a present value basis) for the actual or imputed funding losses
incurred by FCW as a result thereof; or (ii) $300.00. Notwithstanding the
foregoing, in the event any fixed rate balance is repaid as a result of the
Company refinancing the loan with another lender or by other means, then in lieu
of the foregoing, the Company shall pay to CoBank a surcharge in an amount
sufficient (on a present value basis) to enable FCW to maintain the yield it
would have earned during the fixed rate period on the amount repaid. Such
surcharges will be calculated in accordance with methodology established by FCW
(a copy of which will be made available to the Company upon request).

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 12

     SECTION 21. Complete Agreement, Amendments. This Line of Credit Agreement,
the Note, and all other instruments and documents contemplated hereby and
thereby, are intended by the parties to be a complete and final expression of
their agreement. No amendment, modification, or waiver of any provision hereof
or thereof, and no consent to any departure by the Company herefrom or
therefrom, shall be effective unless approved by FCW and contained in a writing
signed by or on behalf of FCW, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Additionally, any headings used in this Line of Credit Agreement are
inserted only as a matter of convenience and for reference, and in no way
define, limit or describe the scope or intent of any term or provision. As used
herein, the word “including” means “including without limitation” and/or
“including but not limited to”.
     SECTION 22. Applicable Law. Except to the extent governed by applicable
federal law, this Line of Credit Agreement and the Note shall be governed by and
construed in accordance with the laws of the State of California, without
reference to choice of law doctrine.
     SECTION 23. Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or 3 days after mailing if sent by express,
certified or registered mail, to the parties at the following addresses (or such
other address for a party as shall be specified by like notice):

     
If to FCW, as follows:
  If to the Company, as follows:
 
   
Farm Credit West, PCA
  Calavo Growers, Inc.
2929 W. Main Street, Suite A
  Attn: Vice President-Finance
Visalia, CA 93291-5700
  1141-A Cummings Road


  Santa Paula, CA 93060
Attention: James Neeley
  Fax No: (805) 921-3232
Fax No.: 559-627-4728
 
 
   

     SECTION 24. Taxes and Expenses. To the extent allowed by law, the Company
agrees to pay all reasonable out-of-pocket costs and expenses (including the
fees and expenses of counsel retained by FCW) incurred by FCW in connection with
the administration, collection, and enforcement of this Line of Credit Agreement
and the other Loan Documents, including, without limitation, all costs and
expenses incurred in perfecting, maintaining, determining the priority of, and
releasing any security for the Company’s obligations to FCW, and any stamp,
intangible, transfer, or like tax payable in connection with this Line of Credit
Agreement or any other Loan Document.
     SECTION 25. Effectiveness and Severability. This Line of Credit Agreement
shall continue in effect until: (i) all indebtedness and obligations of the
Company under this Line of

 



--------------------------------------------------------------------------------



 



LINE OF CREDIT AGREEMENT NO. 3789055-101   Page 13

Credit Agreement, the Note, and all other Loan Documents shall have been paid or
satisfied; and (ii) FCW has no commitment to extend credit to or for the account
of the Company hereunder. Any provision of this Line of Credit Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof.
     SECTION 26. Successors and Assigns. This Line of Credit Agreement, the
Note, and the other Loan Documents shall be binding upon and inure to the
benefit of the Company and FCW and their respective successors and assigns,
except that the Company may not assign or transfer its rights or obligations
under this Line of Credit Agreement, the Note or any other Loan Document without
the prior written consent of FCW.
     SECTION 27. Participations. From time to time, FCW may sell to one or more
banks, financial institutions or other lenders a participation in all or a
portion of the Commitment or other extensions of credit made pursuant to this
Line of Credit Agreement. However, no such participation shall relieve FCW of
any commitment made to the Company hereunder, or any obligation FCW may have to
pay patronage due the Company from FCW under the provisions of the bylaws of FCW
and its practices and procedures related to patronage distribution. In
connection with the foregoing, FCW may disclose information concerning the
Company and its Subsidiaries to any participant or prospective participant,
provided that such participant or prospective participant agrees to keep such
information confidential. Accordingly, all interests in the Commitment that is
included in a sale of participation interests shall not be entitled to patronage
distributions. A sale of participation interest may include certain voting
rights of the participants regarding the Commitment hereunder (including without
limitation the administration, servicing and enforcement thereof). FCW agrees to
give written notification to the Company of any sale of participation interests.
     IN WITNESS WHEREOF, the parties have caused this Line of Credit Agreement
to be executed by their duly authorized officers as of the date shown above.

                      FARM CREDIT WEST, PCA   CALAVO GROWERS, INC., a California
Corporation
 
                   
By:
  /s/ James Neeley   By:   /s/ Arthur J. Bruno        
 
           Arthur J. Bruno        
 
                   
Title:
  Sr. Vice President
 
  Title:   Chief Operating Officer, Chief
Financial Officer & Corporate
Secretary        
 
                   
 
      By:   /s/ Scott H. Runge        
 
          Scott H. Runge        
 
      Title   Treasurer        

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

$12,000,000.00   October 5, 2006

      FOR VALUE RECEIVED, on the Maturity Date as set forth in that certain Line
of Credit Agreement dated October 5, 2006, or in any amendments thereto (the
“Line of Credit Agreement”), the undersigned promises to pay to the order of
Farm Credit West, PCA (the “Payee”), or order, at the place and in the manner
set forth in the Line of Credit Agreement, the principal amount of TWELVE
MILLION DOLLARS ($12,000,000.00). The undersigned promises to pay interest on
the principal amount hereof remaining unpaid from time to time from the date
hereon until the date of payment in full, payable as provided below under
“Repayment Terms”.
      This note is given for advances to be made by Payee to the undersigned
from time to time in accordance with the terms and conditions of the Line of
Credit Agreement, all the terms and conditions of which are incorporated herein
by reference. Advances, accrued interest, and payments shall be posted by the
Payee upon an appropriate accounting record, shall be prima facie evidence as to
all such amounts and shall be binding on the undersigned absent manifest error.
The total of such advances may not exceed the face amount of this note. This
note is executed, delivered and accepted not in payment of but for the purpose
of amending, restating and replacing the following described obligations, and
renewing any unpaid balance(s) evidenced thereby: note dated August 27, 2006, in
the principal amount of $12,000,000.00. Furthermore, this note also evidences an
additional loan advance(s) to the extent the note under exceeds the renewed
unpaid balance(s) referred to above.
     Repayment Terms: The undersigned shall pay to Payee, Thirty-nine (39)
monthly interest only payments, in the amount billed, beginning on November 01,
2006; and One (1) installment of interest in the amount billed plus principal of
any amount necessary to pay the note in full on February 1, 2010. Payments,
other than those required as specified in this Section or in the Line of Credit
Agreement, may be made at any time and in any amount during the term of this
note, unless limited or prohibited herein or unless otherwise required by FCW in
writing. This note is due and payable in full on February 1, 2010 (“Maturity
Date”), at which time the undersigned shall pay the unpaid principal balance and
all accrued interest in full. Any amount of principal hereof which is not paid
when due, whether at stated maturity, by acceleration or otherwise, shall bear
interest from the date when due until said principal is paid in full, payable on
demand, at a rate per annum set forth in the Line of Credit Agreement.
     The makers or endorsers hereof hereby waive presentment for payment,
demand, protest, and notice of dishonor and nonpayment of this note, and all
defenses on the ground of delay or of any extension of time for the payment
hereof which may be hereafter given by the holder or holders hereof to them or
either of them or to anyone who has assumed the payment of this note, and it is
specifically agreed that the obligations of said makers or endorsers shall not
be in anyway affected or altered to the prejudice of the holder or holders
hereof by reason of the assumption of payment of the same by any other person or
entity.
     The undersigned hereby promises to pay all costs and expenses of any
rightful holder hereof incurred in collecting the undersigned’s obligations
hereunder or in enforcing or attempting to enforce any of such holder’s rights
hereunder, including reasonable attorneys’ fees and disbursements, whether or
not an action is filed in connection therewith.

 



--------------------------------------------------------------------------------



 



Page 2
      THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA. REPRESENTATIVES OF FCW ARE NOT
AUTHORIZED TO MAKE ANY ORAL AGREEMENTS OR ASSURANCES. DO NOT SIGN THIS NOTE IF
YOU BELIEVE THAT THERE ARE ANY AGREEMENTS OR UNDERSTANDING BETWEEN YOU AND FCW
THAT ARE NOT SET FORTH IN WRITING IN THIS NOTE, THE LINE OF CREDIT AGREEMENT OR
OTHER LOAN DOCUMENTS EVIDENCING THE COMMITMENT.

            CALAVO GROWERS, INC.
      By   /s/ Arthur J. Bruno         Arthur J. Bruno,         Chief Operating
Officer, Chief Financial
Officer & Corporate Secretary          By   /s/ Scott H. Runge         Scott H.
Runge, Treasurer          

INDORSEMENT — The within Note is hereby indorsed by the payee named in the body
of said Note as if the name of the payee were actually executed under the
indorsement.
PAY TO THE ORDER OF U.S. AgBANK, FCB, Wichita, Kansas

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PROMISSORY NOTE

$12,000,000.00   October 5, 2006

     FOR VALUE RECEIVED, on the Maturity Date as set forth in that certain Line
of Credit Agreement dated October 5, 2006, or in any amendments thereto (the
“Line of Credit Agreement”), the undersigned promises to pay to the order of
Farm Credit West, PCA (the “Payee”), or order, at the place and in the manner
set forth in the Line of Credit Agreement, the principal amount of TWELVE
MILLION DOLLARS ($12,000,000.00). The undersigned promises to pay interest on
the principal amount hereof remaining unpaid from time to time from the date
hereon until the date of payment in full, payable as provided below under
“Repayment Terms”.
     This note is given for advances to be made by Payee to the undersigned from
time to time in accordance with the terms and conditions of the Line of Credit
Agreement, all the terms and conditions of which are incorporated herein by
reference. Advances, accrued interest, and payments shall be posted by the Payee
upon an appropriate accounting record, shall be prima facie evidence as to all
such amounts and shall be binding on the undersigned absent manifest error. The
total of such advances may not exceed the face amount of this note. This note is
executed, delivered and accepted not in payment of but for the purpose of
amending, restating and replacing the following described obligations, and
renewing any unpaid balance(s) evidenced thereby: note dated August 17, 2005, in
the principal amount of $12,000,000.00. Furthermore, this note also evidences an
additional loan advance(s) to the extent the note under exceeds the renewed
unpaid balance(s) referred to above.
     Repayment Terms: The undersigned shall, pay to Payee, Thirty-nine (39)
monthly interest-only payments, in the amount billed, beginning on November 01,
2006; and One (1) installment of interest in the amount billed plus principal of
any amount necessary to pay the note in full on February 1, 2010. Payments,
other than those required as specified in this Section or in the Line of Credit
Agreement, may be made at any time and in any amount during the term of this
note, unless limited or prohibited herein or unless otherwise required by FCW in
writing. This note is due and payable in full on February 1, 2010 (“Maturity
Date”), at which time the undersigned shall pay the unpaid principal balance and
all accrued interest in full. Any amount of principal hereof which is not paid
when due, whether at stated maturity, by acceleration or otherwise, shall bear
interest from the date when due until said principal is paid in full, payable on
demand, at a rate per annum set forth in the Line of Credit Agreement.
     The makers or endorsers hereof hereby waive presentment for payment,
demand, protest, and notice of dishonor and nonpayment of this note, and all
defenses on the ground of delay or of any extension of time for the payment
hereof which may be hereafter given by the holder or holders hereof to them or
either of them or to anyone who has assumed the payment of this note, and it is
specifically agreed that the obligations of said makers or endorsers shall not
be in anyway affected or altered to the prejudice of the holder or holders
hereof by reason of the assumption of payment of the same by any other person or
entity.
     The undersigned hereby promises to pay all costs and expenses of any
rightful holder hereof incurred in collecting the undersigned’s obligations
hereunder or in enforcing or attempting to enforce any of such holder’s rights
hereunder, including reasonable attorneys’ fees and disbursements, whether or
not an action is filed in connection therewith.

 



--------------------------------------------------------------------------------



 



Page 2
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF CALIFORNIA. REPRESENTATIVES OF FCW ARE NOT AUTHORIZED
TO MAKE ANY ORAL AGREEMENTS OR ASSURANCES. DO NOT SIGN THIS NOTE IF YOU BELIEVE
THAT THERE ARE ANY AGREEMENTS OR UNDERSTANDING BETWEEN YOU AND FCW THAT ARE NOT
SET FORTH IN WRITING IN THIS NOTE, THE LINE OF CREDIT AGREEMENT OR OTHER LOAN
DOCUMENTS EVIDENCING THE COMMITMENT.
INDORSEMENT — The within Note is hereby indorsed by the payee named in the body
of said Note as if the name of the payee were actually executed under the
indorsement.
PAY TO THE ORDER OF U.S. AgBANK, FCB, Wichita, Kansas

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SERVICING AGREEMENT
October 5, 2006
Pursuant to Section 9 of the Line of Credit Agreement dated October 5, 2006
(“Line of Credit Agreement”) between Farm Credit West, PCA and CALAVO GROWERS,
Inc., a California Corporation, the undersigns acknowledges and confirms the
agreement to have CoBank, ACB perform the services as described below:
Manner and Time of Payment. CoBank shall maintain a record of all loans, the
interest accrued thereon, and all payments made with respect thereto, and such
record shall, absent proof of manifest error, be conclusive evidence of the
outstanding principal and interest on the loans. All payments shall be made by
wire transfer of immediately available funds, by check, or by automated clearing
house or other similar cash handling processes as specified by separate
agreement between the Calavo Growers (“Company”) and CoBank. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of CoBank (or to
such other account as CoBank may direct by notice). The Company shall give
CoBank telephonic notice no later than 12:00 Noon Company’s local time of its
intent to pay by wire and funds received after 3:00 pm. Company’s local time
shall be credited on the next business day. Checks shall be mailed to CoBank,
Department 167, Denver, Colorado 80291-0167 (or to such other place as CoBank
may direct by notice). Credit for payment by check will not be given until the
later of: (a) the day on which CoBank receives immediately available funds; or
(b) the next business day after receipt of the check.

                      Farm Credit West, PCA   CALAVO GROWERS, INC.
 
                   
By:
  /s/ James K. Neeley   By:   /s/ Arthur Bruno        
 
                   
 
  James K. Neeley, Sr. Vice President                
 
                   
 
      By:   /s/ Scott Runge        
 
                    CoBank, ACB                                  
By:
  /s/ Ed Nishio                
 
                   
 
  Edward H. Nishio, V.P.                

 